Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-7154



                                 HENRY J. PALMER,

                                                            Claimant-Appellant,

                                           v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.



      Henry J. Palmer, of Philadelphia, Pennsylvania, pro se.

       A. Bondurant Eley, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent-appellee. With her on
the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel on the brief was
Michael J. Timinski, Deputy Assistant General Counsel, United States Department of
Veterans Affairs, of Washington, DC. Of counsel was Liza M. Davis.



Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                        NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2007-7154

                                   HENRY J. PALMER,

                                                        Claimant-Appellant,

                                             v.

                   R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                        Respondent-Appellee.

                             __________________________

                                 DECIDED: June 7, 2007
                             __________________________


Before BRYSON, LINN, and PROST, Circuit Judges.

PER CURIAM.

          Henry J. Palmer (“Palmer”) appeals from a final judgment of the United States

Court of Appeals for Veterans Claims (“Veterans Court”), denying his petition for a writ

of mandamus.         Palmer v. Nicholson, No. 06-3424 (Vet. App. Jan. 26, 2007)

(“Mandamus Order”).       Because the Veterans Court did not abuse its discretion in

determining that Palmer had failed to demonstrate a “clear and indisputable right” to a

writ of mandamus, see Lamb v. Principi, 284 F.3d 1378, 1382 (Fed. Cir. 2002), we

affirm.

          Palmer’s primary contention on appeal is that in its Mandamus Order, the

Veterans Court acted arbitrarily and capriciously in failing to address his allegations that

his life will be put in danger unless his appeal before the Board of Veterans Appeals
(“Board”) is taken out of turn and given special processing. To the contrary, however,

the Veterans Court squarely addressed Palmer’s concerns and his request that his

appeal be moved forward. The Veterans Court observed that Palmer had not submitted

any evidence that “the Secretary’s refusal to advance his appeal on the docket was

arbitrary and capricious.” Mandamus Order, slip op. at 2. We have reviewed the record

and likewise see no evidence that Palmer’s appeal before the Board will not be

appropriately and expeditiously adjudicated in the ordinary course of proceedings. We

therefore agree with the Veterans Court that Palmer has not met his burden of showing

a clear and indisputable right to a writ of mandamus. To the extent that Palmer alleges

that the Department of Veterans Affairs (“VA”) has committed or intends to commit any

criminal or civil violations against him, the Veterans Court also correctly observed that

its jurisdiction is limited to review of final decisions of the Board. See id., slip op. at 3.

Thus, any such allegations must be raised in some other forum or, to the extent

appropriate, in the context of his appeal before the Board itself.

       With respect to Palmer’s assertion that the VA stole or hid his medical records,

we observe that at Palmer’s request the VA promptly provided him with his entire VA

claims file. Palmer has not put forward any evidence that he failed to receive this file,

that it was incomplete, or that it differs from the file that was forwarded from the VA

regional office to the Board.      To the extent that Palmer wishes to challenge the

authenticity or validity of the evidence before the Board, we agree with the Veterans

Court that these claims are appropriately adjudicated in an appeal from the Board’s final

decision rather than in a petition for extraordinary relief. See id.




2007-7154                                 2
       In short, Palmer has not shown that there is anything “extraordinary about the

present case,” see Lamb, 284 F.3d at 1382, that warrants the issuance of a writ of

mandamus, much less that the Veterans Court abused its discretion in denying him one.

Accordingly, we affirm its decision.

                                       COSTS

       No costs.




2007-7154                              3